Action begun February 23, 1940, by Gladys Cleveland and Gordon Cleveland, her husband, against Arie Tepaske and Wisconsin Mutual Insurance Company, for personal injuries, property damages, and loss of services and society as the result of an automobile accident.  From a judgment in favor of the plaintiffs, defendants appeal.
We find among the alleged errors nothing to warrant any interference by this court with the judgment entered below, and the case is affirmed under Rule 64, sec. 251.64, Stats.
Because of the failure of appellants to serve the printed case and brief within the time allotted by Rules 16 and 18, *Page 627 
secs. 251.272 and 251.274, Stats., respondents are entitled to double costs under sec. 251.23 (3), Stats.  An allowance damages is not made because of the existence in this case of reasons stated in the case of Kniess v. Jefferson ConstructionCo., ante, p. 624, 296 N.W. 72.
By the Court. — Judgment affirmed.  Respondents awarded double costs.